DETAILED ACTION
This Non-Final Office Action is in response to the arguments and amendments filed August 31, 2022.
Claims 1, 7, 11, 13, and 18 have been amended. 
Claims 20-22 are newly added. 
Claims 1, 3-7, 10-11, 13, and 18-22 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.

Specification Amendment
The amendment filed February 28, 2022 is not supported by the original disclosure and therefore has not been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 10, 11, 13, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haris et al [2001/0013004], hereafter Haris, in view of Kantor et al [2013/0067594], hereafter Kantor, further in view of Anderson [2013/0080886] and Wodetzki et al [2018/0268506], hereafter Wodetzki.
Regarding claim 1, Haris discloses a system for managing document data files, the system comprising: a user interface for uploading a plurality of document data files and for reviewing said plurality of document data files for preferred language (Paragraphs [100-108]; Haris discloses an approval module that provides a database for users to upload and review files between a reviewer and submitter.); 
a server for receiving said plurality of document data files; and a first database for storing said plurality of document data files (Paragraphs [21-28 and 100-108]; Haris discloses that the system provides a server to send/receive files and other information. The server system provides multiple database elements to store data.), 
a second database accessible by at least one third party, said second database being for use by said at least one third party for assessing project documentation accessible through said second database (Paragraphs [100-108]; Haris discloses that the system provides a second database within the approval module that allows a user (submitter) to upload files that is reviewed by an approver (including third parties).); 
said document data files are documents relating to assets owned by an organization (Paragraphs [100-108]; Haris discloses that the approval module is for documents related to concepts, artwork, and images requiring approval from owner organization.); 
Haris discloses the above-enclosed limitations, however, Haris does not specifically disclose the specific aspects of the permissions and links to specific data within the second database;
Kantor teaches wherein said system is only accessible to designated users (Paragraphs [35-38]; Kantor teaches user permissions based on the sharing link and user profile in terms of viewing, accessing, and editing content. Haris provides designated users in terms of roles-based access and Kantor specifically teaches the permissions based on the sharing link for the user profile for the specific content item.); 
said system automatically inserts links in said second database to specific document data files after said specific document data files have been selected by a controlling user for inclusion in said second database (Paragraphs [35-38]; Kantor teaches a specific sharing link that allows a user to share content and documents based on the specific sharing link. Further, Kantor provides that the sharing link enforces permissions based on the content. The combination is that Haris discloses [100-108] that the approver module provides links to the tasks related to reviewing documentation and content and Kantor provides the specific aspects of the sharing links for the specific data file.); 
upon activation of one of said links in said second database, said system retrieves a relevant document data file pointed to by said one of said links and launches said relevant document data file such that contents of said relevant document data file are viewable by said at least one third party (Paragraphs [35-38]; Kantor teaches that the specific permissions for the links to the content allows a user to view, edit, print, publish, and other actions.);  
said at least one third party only has access to said second database and said at least one third party only has access to said specific document data files through said links in said second database (Paragraphs [35-38]; Kantor teaches that the sharing link is for the specific content that the user profile has permissions to view. The second database is based on the combination in terms of Haris having the second database with links for the approval elements and Kantor provides the specific content that has permission-based links.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the content sharing with approvers and third parties in terms of different databases within Haris the ability to have a permissions-based specific content access system that has links to the content items for the user to view as taught by Kantor since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the permission-based links provides the user greater access control for better security in terms of sharing content.
	The combination teaches the above-enclosed limitations regarding a database and document storage system for document management, however, the combination does not specifically teach aspects of generating preferred document language based on language analysis and language alternatives;
Anderson teaches said server compares a first version of a specific document data file to a second version of said specific document data file, to thereby generate preferred language (Paragraphs [26-31]; Anderson teaches a document template system that retrieves documents, tags them, and generates templates based on the tags, content, and other criteria. The templates that are generated based on the retrieved documents are interpreted as the preferred language.);  
said language model is used by said server to evaluate another document data file to determine whether language based on said shared key root word is present and, when said server determines that said language based on said shared key root word is present, said server determines whether said language is said preferred language or one of said plurality of acceptable language alternatives (Paragraphs [36-43]; Anderson teaches that the template aspects compare document paragraphs for similar characters and other matching criteria in terms of editing and providing the paragraph to match the template.); and 
when said language model determines that said document data file uses specific language other than said preferred language or said plurality of acceptable language alternatives, said server automatically replaces said specific language with said preferred language or a specific one of said plurality of acceptable language alternatives based on said language model (Fig 7 and paragraphs [36-45 and 63-69]; Anderson teaches that the template is used to analyze paragraphs and insert/edit the compared paragraph to edit the language matching the template (interpreted as preferred language). This is specifically shown in figure 7 that provides the inserted and deleted language based on the template and current paragraph to match the current with the template (preferred language).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document management system that includes templates and other document elements of the combination the ability to provide template and document preferred language as taught by Anderson since the claimed invention is merely a combination of prior art elements and in the prior art each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the template aspects automate the generation, automation, and searching of standardized documents [Anderson 14-16].
The combination teaches the above-enclosed limitations regarding a document management and template paragraph system, however, the combination does not specifically teach the specific aspect of training the model;
Wodetzki teaches a language model is trained on multiple documents that use said preferred language or one of a plurality of acceptable language alternatives to said preferred language (Paragraphs [116-125]; Wodetzki teaches a similar document management system that specifically provides document clause template aspects, wherein said preferred language and said plurality of acceptable language alternatives are based on a shared key root word (such as the templates provided within Anderson) the specific aspect of artificial intelligence training using received document clauses (such as the template paragraphs of Anderson) to train a tagging model for language analysis. Wodetzki further discusses [126-133] elements of the specific training aspect for the clause classification. This specifically would be in combination with the template paragraph model and other elements as taught by Anderson. The interpretation of the shared key root word is shown both in Wodetzki [125-130] in terms of the clauses and role tags, as well as through Anderson providing template paragraphs that utilize words and similarity matches within the paragraph [36-45].); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document management and paragraph template that includes language analysis and comparison of the combination the ability to have specific model training using documents and other criteria as taught by Wodetzki since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the training provides feedback into the language model to create a feedback loop of corrections to data [Wodetzki 133].
Regarding claim 4, the combination teaches the above-enclosed limitations of the system according to claim 1;
Haris further discloses wherein multiple document data files together form a project object and each project object is accessible to multiple users (Paragraphs [100-108]; Haris discloses that the submitter provides content items and images in terms of a submission for review. The files for review are interpreted as a “project object” as the project object is merely a title (non-functional descriptive material) for the collection of content accessible to multiple users. Further, Kantor teaches [Fig 3, 5, 6, and paragraphs 40-42] that provides a folder (interpreted as project object) that is accessible to multiple users (interpreted through Fig 3 in terms of “shared with” and having items such as “just me”, “people with links”, “work group”, and “everyone” with a permissions aspect to view, edit, move, and admin the folder content items.
As noted above, the “project object” is merely a title to provide a naming structure for the multiple data files, but there is no functional aspect beyond the naming of the data items. The system would merely provide the multiple data files and the “project object” is for a human reader to understand the relationship for the data objects. As such, the “project object” is interpreted as non-functional descriptive material. Refer to MPEP 2111.05.).
Regarding claim 5, the combination teaches the above-enclosed limitations of the system according to claim 4;
Kantor further teaches wherein said project object has at least one controlling user and wherein said at least one controlling user designates other users that are permitted to access said project object and that are permitted to access each data file that comprises said project object (Figs 3, 5, 6, and paragraphs [40-42]; Kantor teaches the permissions-based access for the permitted access that includes admin, move, edit, and view based on the links and permissions within the designated content/folder. The controlling user is interpreted through Fig 5 (subsequent paragraphs [56-58] that describes the user interface to provide the permissions and access controls for the folder and content items.).
Regarding claim 6, the combination teaches the above-enclosed limitations of the system according to claim 5;
Kantor further teaches wherein said at least one controlling user designates which other users are permitted to modify said project object and which other users are permitted to modify each document data file that comprises said project object (Figs 3, 5, 6, and paragraphs [56-58]; Kantor teaches that the system allows for permissions-based access including individual permissions including actions to view, edit, move, and admin the content within the folder (interpreted as project object).).
Regarding claim 7, the combination teaches the above-enclosed limitations of the system according to claim 1;
Haris further discloses wherein said plurality of document data files are downloadable to a computing device used by a user (Paragraphs [100-105, 127, and 132-133]; Haris discloses that the approval module provides downloads of the content items for the approver for the submitted files. Further, Haris discloses [213-215] that the downloads are accessible for the business partners after the upload is complete within the task aspect.).
Regarding claim 10, the combination teaches the above-enclosed limitations of the system according to claim 4; 
Haris further discloses wherein said project object comprises at least one of: a data file relating to an intellectual property asset; a data file relating to a product; a data file relating to a service; and a data file relating to a transaction (Paragraphs [33 and 100-108]; Haris discloses that the system is for brand management which includes licensed products and artwork within a contract/sales (interpreted as transaction).
Examiner notes that what the project object comprises related to merely describes non-functional descriptive material that does not alter or modify the system’s performance or functioning based on what the project is related to. The intellectual property asset, product, service, and transaction are merely providing to a human reader titles for the data that is stored, received, and uploaded but does not offer functional aspects within the claims. Refer to MPEP 2111.05.).
Regarding claim 11, the combination teaches the above-enclosed limitations of the system according to claim 4;
Haris further discloses wherein a visual representation of said document data files comprising said project object is presented to a user through said user interface (Fig 27-32 and paragraphs [100-108 and 128-131]; Haris discloses the user interface for the approvals module and other elements to submit the data files for review. 
Further, Kantor teaches [Fig 3 and paragraphs [39-40] a user interface to provide the controlling user a visual representation of the data files through the folder and other interface aspects to control permissions.).
Regarding claim 13, the combination teaches the above-enclosed limitations of the system according to claim 4; 
Haris further discloses wherein said project is managed by an organization, said first database contains a record of said organization, and wherein, when said record of said organization is marked for review by said at least one third party, said system automatically inserts a link to said organization is added to said second database (Paragraphs [100-108]; Haris teaches that the business partner (interpreted as organization) submits a template that includes the information for the product development review (interpreted as record of said organization) where the submission template and image is within the Approvals database (interpreted as second database). The submission into the Approval database for the third party where the approver reviews the information. Further, the approver/third party is able to provide comments and other review elements (interpreted as link to said organization) within the package for the business partner that is then able to provide modifications in an exchange between the parties to obtain approval. Haris discloses links that are added within the modules [127-135 and 140-143] that are interpreted as links within the second database.).
Regarding claim 18, the combination teaches the above-enclosed limitations of the system according to claim 1;
Haris further discloses wherein said plurality of document data files are documents that relate to an intellectual property asset that is one of: a patent, a trademark, a design, a copyright, and another intellectual property asset (Paragraphs [33 and 100-108]; Haris discloses that the system is for brand management which includes licensed products and artwork within a contract/sales (interpreted as transaction).
Examiner notes that what the plurality of data files are related to merely describes non-functional descriptive material that does not alter or modify the system’s performance or functioning based on what the project is related to. The intellectual property asset merely provides to a human reader titles for the data that is stored, received, and uploaded but does not offer functional aspects within the claims. Refer to MPEP 2111.05.).
Regarding claim 19, the combination teaches the above-enclosed limitations of the system according to claim 1; 
Haris further discloses wherein the project object represents a legal instrument that is one of: a patent, a trademark, a design, a copyright, and another intellectual property asset (Paragraphs [33 and 100-108]; Haris discloses that the system is for brand management which includes licensed products and artwork within a contract/sales (interpreted as transaction).
Examiner notes that what the plurality of data files are related to merely describes non-functional descriptive material that does not alter or modify the system’s performance or functioning based on what the project is related to. The intellectual property asset merely provides to a human reader titles for the data that is stored, received, and uploaded but does not offer functional aspects within the claims. Refer to MPEP 2111.05.).  
Regarding claim 20, the combination teaches the above-enclosed limitations of the system according to claim 1;
Wodetzki further teaches wherein said language model is an artificial- intelligence-based language model (Paragraphs [122-131]; Wodetzki teaches that the clause training model is using artificial intelligence/machine learning.).  
Regarding claim 21, the combination teaches the above-enclosed limitations of the system according to claim 20;
Wodetzki further teaches wherein said language model applies natural language processing techniques (Paragraphs [133]; Wodetzki teaches that the system applies natural language processing for the modeling elements.).  
Regarding claim 22, the combination teaches the above-enclosed limitations of the system according to claim 1;
Wodetzki further teaches wherein, when changed language is found in said second version, said changed language being different from language in said first version, said changed language is determined to be said preferred language (Paragraphs [133]; Wodetzki teaches that the system provides feedback in terms of corrections by a user for the contract/document management where the corrections are fed back into the AI as feedback loop.).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haris et al [2001/0013004], hereafter Haris, in view of Kantor et al [2013/0067594], hereafter Kantor, Anderson [2013/0080886] and Wodetzki et al [2018/0268506], hereafter Wodetzki, further in view of Drewry et al [2014/0230011], hereafter Drewry.
Regarding claim 3, the combination teaches the above-enclosed limitations regarding a content management system with user permissions and sharing links, however, the combination does not specifically teach that the system provides a user to upload data file from third party application;
Drewry teaches wherein said user interface is integrated with at least one third party application on a computing device used by a user, such that said user uploads said at least one data file to said system directly from said at least one third party application (Fig 18 and paragraphs [85-86 and 94]; Drewry teaches that the file sharing system allows a user interface that is integrated with a third party application (interpreted through Dropbox and Sharepoint) that allows a user to upload but also download data files from the third party site to the “my access” (interpreted as system directly from said at least one third party application). This is shown as a local folder access, as described in paragraph [80].).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document review and permission based system for content items of the combination the ability to have third party application integration as taught by Drewry since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the third party integration allows for quicker user uploads and ease-of-access to provide and upload the content items regardless of where they may be stored.


Response to Arguments
In response to the arguments filed August 31, 2022 on pages 7-9 regarding the 35 USC 101 rejection, specifically that the amended claim elements are directed towards eligible subject matter. Examiner agrees. The claims, as considered in light of the amendments, discuss providing comparing documents in terms of shared key words, training a model based on the shared words, determining another document shares the key word, and replaces the word in the document based on the document containing language other than the preferred language. That in combination with the other aspects of the claims provide a combination of elements that are transformative into a practical application and significantly more than the identified abstract idea. As such, the claimed invention is considered eligible and the 35 USC 101 rejection has been withdrawn.
In response to the arguments filed August 31, 2022 on pages 9-10 regarding the 35 USC 103 rejection, specifically that the prior art does not teach the amended claim elements. 
Examiner respectfully disagrees. 
Haris discloses a document/brand management that includes form filing and other aspects using submissions between users and Kantor teaches a similar document management system that specifically provides designated user permissions and other dashboard elements. The newly amended claim elements are directed towards providing and training a language model to replace language in documents based on previous document words. While Haris and Kantor do not teach the specific elements of the language replacement, newly cited prior art of Anderson and Wodetzki teach the amended claim elements. Anderson teaches replacing words based on key characteristics and words within paragraphs based on template elements that insert, delete, and otherwise edit the current paragraph to match the template elements. Further, newly cited Wodetzki provides a similar language modeling system (to that of Anderson within the combination) that specifically teaches training an AI/ML model using previous documents to provide aspects of clauses and other document content. Thus the amended claim elements are taught over the cited prior art of Haris in view of Kantor further in view of Anderson and Wodetzki. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Haris in view of Kantor, Anderson, and Wodetzki, and, where appropriate, in further view of Drewry.
Lacking any further arguments, claims 1, 3-7, 10-11, 13, and 18-22 are maintaining the 35 USC 103 rejection, as considered above in light of the amended claim elements. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hunn et al [2018/0174255] (legal document clauses that includes templates and other document analysis with rules);
Gururajan et al [2017/0220545] (generating templates based on analysis and clustering content);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689